Citation Nr: 1824851	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  09-25 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a left knee disability of status-post total knee replacement from June 1, 2007, to February 13, 2012, and in excess of 60 percent since February 14, 2012.  

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1976 to September 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In January 2012 and April 2016, the Board remanded the claims on appeal for additional procedural and evidentiary development.  

The Veteran testified before a Veterans Law Judge (VLJ) via videoconference in May 2011.  A February 2018 letter notified the Veteran that the VLJ who conducted the May 2011 Board hearing was no longer with the Board.  The letter indicated that the Veteran had 30 days to reply in order to request a hearing before a new VLJ for the these claims.  To date, the Veteran has not replied to the February 2018 letter and he has not indicated that he wishes to have another Board hearing for these claims.  


FINDINGS OF FACT

1.  From June 1, 2007, to February 13, 2012, the Veteran's status-post left knee replacement disability was manifested by ongoing residuals, including chronic subjective pain and weakness, but without chronic residuals consisting of severe painful motion or weakness in the affected extremity.

2.  Since February 14, 2012, the Veteran has been in receipt of the maximum schedular disability rating for status-post left knee replacement ; the disability picture is not so unique as to be outside of what is contemplated by the schedular rating.  

3.  Although major depressive disorder, depressive disorder not otherwise specified (NOS), mood disorder, posttraumatic stress disorder (PTSD), and anxiety were not noted on entry into active duty service, clear and unmistakable evidence demonstrates that they pre-existed service.  

4.  The Veteran's pre-existing major depressive disorder, depressive disorder NOS, mood disorder, PTSD, and anxiety clearly and unmistakably did not increase in severity during active duty service.

5.  The Veteran's current bipolar disorder is not caused by or otherwise related to his active duty service.  

6.  The Veteran's current acquired psychiatric disorder, to include major depressive disorder, depressive disorder NOS, mood disorder, PTSD, anxiety, and bipolar disorder, was not caused or aggravated by his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for a left knee disability of status-post total knee replacement from June 1, 2007, to February 13, 2012, and in excess of 60 percent since February 14, 2012, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5055 (2017).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1101, 1111, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In April 2016, the Board remanded the claims on appeal to associate with the claims file outstanding VA treatment records, schedule the Veteran for VA examinations for his left knee and acquired psychiatric disorder claims, and issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Increased Rating for Left Knee Disability

The Veteran contends that his left knee disability should be rated higher than the currently-assigned disability ratings.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  This disability was rated as 100 percent disabling until May 31, 2007, at which time the Veteran filed a claim for an increased rating; thus, the appeal period stems from June 1, 2007.    

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's status-post total knee replacement disability is currently rated as 30 percent disabling from June 1, 2007, to February 13, 2012, and as 60 percent disabling since February 14, 2012, under 38 C.F.R. § 4.71a, DC 5055.  DC 5055 provides for a 100 percent disability rating for one year following implantation of prosthesis and a minimum 30 percent disability rating following that one-year period.  A 30 percent rating is assigned with symptoms of intermediate degrees of residual weakness, pain or limitation of motion, which is rated by analogy to DCs 5256, 5261, or 5262.  Where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent disability rating is warranted. 

DC 5256 assigns disability ratings for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256 (2017).  A 40 percent disability rating is assigned for ankylosis of the knee in flexion between 10 degrees and 20 degrees.  A 50 percent disability rating is assigned for ankylosis of the knee in flexion between 20 degrees and 45 degrees.  A maximum schedular rating of 60 percent is assigned for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  

DC 5261 assigns disability ratings based upon limitation of motion of the leg.  38 C.F.R. § 4.71a, DC 5261 (2017).  A 40 percent disability rating is warranted for extension limited to 30 degrees, and a maximum schedular 50 percent disability rating is warranted for extension limited to 45 degrees.  

DC 5262 provides ratings for impairment of the tibia or fibula, assigning ratings for malunion of the tibia and fibula with "knee or ankle disability."  38 C.F.R. § 4.71a, DC 5262 (2017).  This DC assigns a maximum schedular 40 percent rating for nonunion of the tibia and fibula with loose motion, requiring a brace.  

With regards range of motion, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  Id., Plate II.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

The provisions of 38 C.F.R. § 4.40 allow for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

The record shows that the Veteran had a total knee replacement in April 2006.  A temporary total rating was assigned from April 24, 2006, until May 31, 2006, for convalescence and that a 100 percent disability rating was granted from June 1, 2006, to May 31, 2007, under DC 5055.  His left knee disability was assigned a 30 percent disability rating effective June 1, 2007.  The Board notes that a March 2017 rating decision assigned a separate compensable disability rating of 20 percent for the Veteran's painful/tender scars located on his left knee, effective August 1, 2008, and a noncompensable disability rating for surgical scars of the left knee, effective September 26, 1985.  Given that the Veteran has not indicated disagreement with the assigned ratings for these disabilities, and that the record does not indicate that higher ratings are warranted for these scars, the Board shall not analyze the Veteran's left knee scars below.  

During a July 2007 VA examination, the Veteran complained that his left knee disability caused pain that could be characterized as 10 out of a possible a 10; however, this disability did not cause incapacitation.  The Veteran stated that he had painful motion, weakness, and functional impairment that limited his walking ability due to pain.  The examiner noted that the Veteran's left knee did not have edema, effusion, weakness, redness, heat, abnormal movement, subluxation, locking, pain, genu recurvatum, or crepitus.  Range of motion testing showed left knee flexion to 90 degrees with pain and extension to 20 degrees with pain.  The examiner did not indicate the presence of any ankylosis symptoms.  

VA treatment records from November 2007, March 2008, August 2008, December 2008, May 2011, and June 2011 show that the Veteran complained of pain and arthralgias, and that he used medication to treat his pain.  However, these treatment records do not discuss the ranges of motion of the knee, and they do not indicate that the Veteran had ankylosis or nonunion of the tibia and fibula with loose motion and requiring a brace.  

During a May 2011 Board hearing, the Veteran testified that he had daily pain in the left knee that was an eight or nine out of a possible 10.  He testified that he had trouble walking up and down steps and that it was hard to get out of bed due to knee pain.  He indicated that he had difficulty with prolonged standing, walking, and side to side stepping.  He also indicated that he used a cane, and had problems with stability and weakness in the leg.  

Given this evidence, the Board finds that from June 1, 2007, to February 13, 2012, the Veteran's status-post left knee replacement disability manifested by ongoing residuals, including chronic subjective pain and weakness, but without chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Specifically, the July 2007 VA examination report showed that the Veteran did not have ankylosis, nonunion of the tibia and fibula with loose motion, or limitation of leg extension to 30 degrees or more.  Furthermore, while the Veteran complained of pain throughout this appeal period, as well as limitation of motion and weakness, the record does not show that this disability amounted to chronic residuals consisting of severe painful motion or weakness in his left lower extremity.  Overall, the evidence prior to February 14, 2012, does not indicate that a higher disability rating is warranted due to limitation of extension of the left lower extremity, impairment of the tibia and fibula, or ankylosis.  See 38 C.F.R. § 4.71a, DCs 5256, 5261, 5262.  

Since February 14, 2012, the Veteran has been in receipt of the maximum schedular disability rating for status-post left knee replacement ; the disability picture is not so unique as to be outside of what is contemplated by the schedular rating.  Specifically, the Veteran underwent a VA examination in February 2012 that showed that his left knee disability amounted to chronic residuals consisting of severe painful motion or weakness in the left leg.  His range of motion testing results showed that he had flexion to 40 degrees with pain, and extension to 10 degrees with pain.  The examiner noted that the Veteran had less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion.  The examiner also noted that the Veteran had instability of station on the left; however, the Veteran's joint stability testing showed normal results.  Muscle strength testing showed active movement with gravity eliminated in left knee extension and flexion.  Based on this VA examination report, the RO granted a rating of 60 percent for the Veteran's left knee disability effective the date of the examination, i.e., February 14, 2012.

Since this VA examination, the Veteran complained of left knee and leg pain, which required the use of pain medication, in a March 2015 VA primary care note and a July 2016 VA ambulatory care note.  The Veteran's representative made similar contentions in a February 2016 statement.  

The Veteran underwent another VA examination in October 2016, which showed his continued complaints of pain, which limited his ability to stand for more than five minutes or sit down for longer than 10 minutes.  Range of motion testing showed flexion from zero degrees to 90 degrees and extension from 90 degrees to zero degrees.  Muscle strength and instability testing showed normal results, and the Veteran did not have any ankylosis or muscle atrophy symptoms.  

This evidence shows that the Veteran's left knee disability does not warrant a rating in excess of 60 percent since February 14, 2012.  Specifically, the Veteran is already in receipt of the maximum schedular disability rating for this disability and his disability picture is not so unique as to be outside of what is contemplated by the schedular rating, namely, limited motion, pain, weakness, and functional loss.  Such symptoms are contemplated by the Schedule as they amount to chronic residuals of a total knee replacement consisting of severe painful motion or weakness in the left leg.  As there is no legal basis upon which to award a higher schedular evaluation for this disability, the Veteran's appeal must be denied as a matter of law since February 14, 2012.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

The Board has considered whether a higher rating should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria, but determines that such criteria are inapplicable to the Veteran's disability picture.  The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion.  The Veteran reported flare-ups of his symptoms and several medical examinations showed that he had additional functional impairment due to pain.  However, even though there is evidence of reduced flexion and extension, and even after considering the effects of pain and functional loss, the evidence does not show that the Veteran's left knee disability manifested with chronic residuals consisting of severe painful motion or weakness in the affected extremity prior to February 14, 2012.  Thus, a higher rating under these provisions is not approximated in the Veteran's disability picture. 

Accordingly, the Board concludes that the Veteran's left knee disability does not warrant a disability rating in excess of 30 percent from June 1, 2007, to February 13, 2012, and in excess of 60 percent since February 14, 2012.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 49.

Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that his current acquired psychiatric disorders are caused by his active duty service, and/or caused by or aggravated by his service-connected disabilities.  Specifically, he contends that his current acquired psychiatric disorders were present in service and have continued since that time.  Alternatively, he asserts that his depression symptoms are caused or aggravated by the pain stemming from his service-connected disabilities.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111.  To rebut this presumption of soundness, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  A "lasting worsening of the condition" is one that existed not only at the time of separation, but that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).  Furthermore, evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Regarding the first element of service connection, evidence of a current disability, the Veteran has been diagnosed with many acquired psychiatric disorders during the appeal.  For example, an October 2016 VA examination report shows that the Veteran was diagnosed with major depressive disorder, depressive disorder NOS, mood disorder, PTSD, anxiety, and bipolar disorder in various VA and private treatment records during the appeal period, which stems from November 2007.   Thus, the first element of service connection is met. 

The Board further notes that the Veteran was diagnosed with various polysubstance abuse disorders, including for opiate, alcohol, and cocaine dependence, during the appeal.  However, the law prohibits the granting of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  Moreover, alcohol abuse, unless it is a secondary result of an organic disease or disability, is considered willful misconduct.  See 38 C.F.R. § 3.301 (2017); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Thus, the Board shall not analyze entitlement to service connection for these disorders below.  

Regarding the second element of service connection, an in-service disease or injury, the Veteran's February 1976 service enlistment examination did not note the presence of any current acquired psychiatric disability.  The medical professional indicated that the Veteran's psychiatric symptoms were normal and did not indicate that any psychiatric disorder pre-existed his active duty service.  His November 1976, May 1977, and March 1984 service treatment records note the presence of depression symptoms and that he was seen at the mental hygiene clinic.  Additionally, he complained of depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort in an April 1981 periodic physical of medical history.  

The Board finds that although major depressive disorder, depressive disorder NOS, mood disorder, PTSD, and anxiety were not noted on entry into active duty service, clear and unmistakable evidence demonstrates that they pre-existed service.  Specifically, in various VA treatment records since separation from service, the Veteran has asserted that these disorders have been present since his childhood, i.e., were present prior to his active duty service.  As noted by an October 2016 VA examiner, a June 1984 service treatment record showed that the Veteran reported two suicide attempts as an adolescent, which was related to family discord.  A June 2005 VA examination report showed that the Veteran indicated that his depression symptoms dated back to childhood.  Additionally, a March 2013 VA examination report showed that the Veteran had lifelong depression.  Similarly, the October 2016 VA examiner cited to various other VA and private treatment records, including an October 2014 VA mental health consultation note, that showed by clear and unmistakable evidence that the Veteran's various depressive disorders, mood disorder, PTSD, and anxiety pre-existed service.  

The Veteran's numerous statements to medical professionals regarding the onset and manifestation of his major depressive disorder, depressive disorder NOS, mood disorder, PTSD, and anxiety disorders, as well as the June 1984 service treatment record that corroborates the Veteran's statements, constitute clear and unmistakable that these disorders pre-existed his active duty service.  See Doran v. Brown, 6 Vet. App. 283 (1994).  

Additionally, the Board finds that the Veteran's pre-existing major depressive disorder, depressive disorder NOS, mood disorder, PTSD, and anxiety clearly and unmistakably did not increase in severity during active duty service.  Specifically, an October 2016 VA examiner opined that the Veteran's major depressive disorder, depressive disorder NOS, mood disorder, PTSD, and anxiety disorders, which clearly and unmistakably pre-existed his active duty service, were clearly and unmistakably aggravated beyond their natural progression by an in-service event, injury, or illness.  This examiner reviewed the Veteran's records, performed an in-person psychiatric evaluation, and noted the Veteran's symptoms and self-reported history prior to formulating these opinions.  Additionally, the examiner cited to specific in-service treatment records, including from June 1984, as well as the Veteran's post-service statements to VA medical professionals regarding the onset and manifestation of these disorders, in order to buttress her opinions.  

Given that the record contains clear and unmistakable evidence that these disorders pre-existed service and were not aggravated by service, the presumption of soundness does not attach.  The Veteran was not in sound condition when examined, accepted, and enrolled into service.  Therefore, major depressive disorder, depressive disorder NOS, mood disorder, PTSD, and anxiety did not result from a disease or injury incurred during service. 

Nonetheless, the Veteran contends that his current acquired psychiatric disorders are related to his active duty service.  In fact, the record contains the Veteran's statements throughout the appeal, including in June 2004 and during the May 2011 Board hearing, indicating that his current acquired psychiatric disorder was caused by his active duty service, including his left knee injury and subsequent symptoms, or was due to service-connected disabilities.  

Additionally, a July 2011 letter from a VA doctor indicates that he treated the Veteran for depression with antidepressant medication.  The Veteran told this doctor that his depression was worsened by his chronic pain.  The doctor determined that the Veteran's chronic pain was a significant contributing factor to his depression.  

Conversely, the record also contains the medical opinions of June 2005, March 2012, February 2013, and October 2016 VA examiners, with February 2017 and May 2017 addendum VA medical opinions.  These examiners indicated that the Veteran's current acquired psychiatric disorder was not caused or aggravated by his active duty service or service-connected disabilities after the examiners conducted in-person psychiatric evaluations, noted the Veteran's self-reported symptoms and history, and reviewed the pertinent records.  

The June 2005 QTC Medical Services examination showed that the examiner determined that the Veteran's depression dated back to his childhood.  A March 2012 VA examiner determined that the Veteran's primary diagnoses were a mood disorder, and alcohol, opiate, and cocaine substance dependence disorders.  This examiner explained that it is well known that chronic use of these substances can lead to depression, psychosis, and dementia.  The examiner opinioned that the Veteran's depression was secondary to his chronic use of alcohol, cocaine, and opiates.  The February 2013 VA examiner opined that the Veteran's depression was not caused by or related to his active duty service.  This examiner also determined that the Veteran's current depression was not caused or aggravated by his pain from his service-connected disabilities, including for his left knee, because the Veteran's depression symptoms were present before pain, during pain, and after the pain from these disabilities was controlled.  

Similarly, the October 2016 VA examiner, with addendum opinions in February 2017 and May 2017, diagnosed the Veteran with major depressive disorder.  This examiner also noted that the Veteran was diagnosed with depressive disorder NOS, mood disorder, PTSD, anxiety, and bipolar disorder during the appeal period.  The examiner provided medical opinions regarding the causal connection between these disorders and the Veteran's active duty service and service-connected disabilities.  As noted above, the examiner opined that it is less likely as not that the Veteran's major depressive disorder, depressive disorder NOS, mood disorder, PTSD, and anxiety disorders, which clearly and unmistakably pre-existed his active duty service, were clearly and unmistakably aggravated beyond their natural progression by an in-service event, injury, or illness.  Likewise, this examiner also opined that the Veteran's bipolar disorder, which was not present during the examination, was not caused or otherwise related to his active duty service.  Lastly, this examiner opined that it was less likely as not that the Veteran's major depressive disorder, depressive disorder NOS, mood disorder, PTSD, anxiety, and bipolar disorder were caused or aggravated by his service-connected disabilities.  

The Board acknowledges the Veteran's contentions that his current acquired psychiatric disorder is caused by or related to his active duty service, or caused or aggravated by his service-connected disabilities.  The Veteran is competent to report symptoms that he perceived through his own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer an opinion as to the cause of his acquired psychiatric disorders due to the medical complexity of the matters involved.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Depressive disorders, a mood disorder, PTSD, anxiety, and a bipolar disorder require specialized training for a determination as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on causation or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish the causation of his current psychiatric disabilities. 

The July 2011 VA doctor's opinions, as well as the June 2005, March 2012, February 2013, and October 2016 VA examiners' opinions, with addendum VA medical opinions in February 2017 and May 2017, which are competent on the issue of causation of medically complicated matters, are of more probative value.  However, the probative value of the July 2011 VA doctor's opinion that the Veteran's chronic pain was a significant contributing factor to his depression is greatly diminished by the fact that this doctor based his opinion on the Veteran's statements alone.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to arise or apply to a statement of a physician based upon an inaccurate factual premise or history as related by a veteran).  In fact, the July 2011 letter does not indicate that this doctor was able to review the Veteran's claims file prior to providing his opinion.  

The June 2005, March 2012, February 2013, and October 2016 VA examiners concluded that the Veteran's current acquired psychiatric disorders were not caused or aggravated by his active duty service and they were not caused or aggravated by his service-connected disabilities.  These examiners' opinions are highly probative evidence regarding the cause of the Veteran's current major depressive disorder, depressive disorder NOS, mood disorder, PTSD, anxiety, and bipolar disorder because of the examiners' expertise, training, education, proper support and explanations, and thorough review of the Veteran's records and self-reported symptoms.

Therefore, as the preponderance of the evidence is against entitlement to service connection for an acquired psychiatric disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 49.



ORDER

A disability rating in excess of 30 percent for a left knee disability of status-post total knee replacement from June 1, 2007, to February 13, 2012, and in excess of 60 percent since February 14, 2012, is denied. 

Service connection for an acquired psychiatric disorder is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


